Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           Applicant's response and amendments, filed March 19, 2021 to the prior Office Action is acknowledged.  Applicant has cancelled claims 2-3, 5, 7-8, 10, 12, and 18-20, amended claims 1, 6, 9, 13, and 25, withdrawn claims 1, 4, 6, 16-17, and 21-26, and added new claims, claims 28-30.
Claims 9, 11, 13-15, and 27-30 are currently under examination and the subject matter of the present Office Action

Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application 62/264,455, filed on December 8, 2015, and PCT App. PCT/US2016/065524, filed on December 8, 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as December 8, 2015.


Information Disclosure Statement
The Information Disclosure Statement(s) filed on March 19, 2021 has been received and considered herein.


Response to Arguments (102)
 The prior rejection of claim(s) 9-11 and 13-14 under 35 U.S.C. 102(a)(1) as being anticipated by Nakauchi et al. (E.P. Pat. App. 2,853,590 A1; effective filing date of May 22, 2013; of record in IDS) is withdrawn in light of Applicant’s amendment to claims 9 further limiting the T cell from which an induced pluripotent stem cell is derived to a stem memory T cell, which Nakauchi does not reasonably anticipate, and therefore Examiner finds the traversal persuasive.  
Therefore, the rejection has been withdrawn.  

 The prior rejection of claim(s) 9, 11, 15, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Themeli et al. ("Generation of tumor-targeted human T lymphocytes from induced pluripotent stem cells for cancer therapy", Nature Biotechnology 31(10), 2013) is withdrawn in light of Applicant’s amendment to claims 9 further limiting the T cell from which an induced pluripotent stem cell is derived to a stem memory T cell, which Themeli does not reasonably anticipate, and therefore Examiner finds the traversal persuasive.  
Therefore, the rejection has been withdrawn.  

Response to Arguments (103)
 The prior rejection of claim(s) 15 and 27 under 35 U.S.C. 103 as being obvious over Nakauchi et al. (E.P. Pat. App. 2,853,590 A1; effective filing date of May 22, 2013; of record in IDS), in further view of Themeli et al. ("Generation of tumor-targeted human T lymphocytes from induced pluripotent stem cells for cancer therapy", Nature Biotechnology 31(10), 2013) is withdrawn in light of Applicant’s 
Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9, 11, 14, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakauchi et al. (E.P. Pat. App. 2,853,590 A1; effective filing date of May 22, 2013; of record in IDS), in further view of Flynn et al. ("Stem memory T cells (TSCM)—their role in cancer and HIV immunotherapies", epub 07/18/2014, Clinical and Translation Immunology 3, p. 1-7).
Regarding claim 9, Nakauchi teaches a method of differentiating an induced pluripotent stem cell to a differentiated cell, wherein the differentiated cell is a T cell (para [0001].  Nakauchi also teaches that the induced pluripotent stem cell has been induced from a T cell (para [0001], [0013]).  Nakauchi also teaches that the T cell from which the induced pluripotent stem cell is derived can be from a specific T cell subset (para [0029]).  Nakauchi also teaches that this subset can be, for example, a naïve T cell, a central memory T cell, or an effector memory T cell (para [0029]).  Nakauchi further teaches that the cell can be T cells that are known to be CD4/CD8 double-positive (i.e., CD4+/CD8+) (para [0028]).
Nakauchi, however, does not teach that the cell is a stem memory T cell.
Flynn teaches that stem memory T cells are CD4+/CD8+ (abstract).  Flynn also teaches that stem memory T cells fall between naïve T cells and effector/central memory T cells in the differentiation process (i.e., naïve T cells differentiate into stem memory T cells and then the latter differentiate into effector or central memory T cells) (Fig. 3).

The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the naïve T cells or effector/central memory T cells induced to IPSCs taught by Nakauchi with stem memory T cells based of Flynn.  Flynn teaches that a stem memory T cells are positive for CD4 and CD8 and are produced from naïve T cells in the T cell differentiation process before differentiating into effector or central memory T cells, and one of ordinary skill in the art would have been motivated to substitute the naïve T cells or effector/central memory T cells induced to IPSCs taught by Nakauchi with stem memory T cells based on Flynn because stem memory T cells, which are CD4/CD8 positive, fall between naïve T cells and effector/central memory T cells in the T cell differentiation process, two types of cells explicitly disclosed as being able to develop into IPSCs, and because Nakauchi teaches that T cells known to be CD4/CD8 double-positive can be developed into IPSCs.
One skilled in the art would have a reasonable expectation of to substitute the naïve T cells or effector/central memory T cells induced to IPSCs taught by Nakauchi with stem memory T cells based of Flynn because Nakauchi teaches that naïve T cells and effector/central memory T cells, which stem memory T cells fall between during differentiation, and CD4/CD8 expressing T cells can be induced to IPSCs.


Regarding claim 14, Nakauchi teaches that the CD8+ T cell line differentiated from induced pluripotent stem cells is single-positive for CD8 relative to CD4, meaning that the CD8-expressing T cells do not express CD4 (para [0026], [0028]).
Regarding claim 30, Flynn teaches that stem memory T cells, which are identified as expressing CD3 (p. 3, col 1, last para), also inherently express CD8, CD45RA, CD62L, CCR7, and CD95 (p. 2, Table 1; p. 2, col 2, The use of TSCM in adoptive immunotherapy).

Response to Arguments (103)
Applicant argues against Nakauchi on the basis that it does not teach deriving IPSCs from stem memory T cells (Remarks, p. 7, para 1-3).
Applicant’s argument has been considered, but it is not persuasive.
While Nakauchi does not teach deriving IPSCs from stem memory T cells, Nakauchi does teach that such cells can be derived from cells that both precede and succeed such cells in the T cell differentiation process, namely naïve T cells and effector memory or central T cells.  In other words, Nakauchi teaches that IPSCs can be derived from either a less differentiated T cell or a more differentiated T cell relative to stem memory T cells, and therefore based on Nakauchi one of ordinary skill in the art would also have also conceived inducing IPSCs from stem memory T cells as well.  Furthermore, Nakauchi itself is not limited to naïve T cells or effect/central memory T cells, which are merely examples (see para [0029]).  Nakauchi also teaches that T cells double-positive for the markers CD4/CD8 can also be induced to IPSCs, a group of T cells that includes stem memory T cells, per Flynn.  Furthermore, it is evident from Nakauchi that the class of T cells from which IPSCs can be induced is not 

Applicant also argues that stem memory T cells are particularly beneficial due to increase plasticity and persistence in organisms after in vivo adoptive T cell transfer, facts that are in Applicant’s Specification but not in Nakauchi (Remarks, p. 7-8, joining paragraph).
Applicant’s argument is considered, but it is not persuasive.
As currently written, the independent claim is not directed to a method of use.  Therefore, these secondary considerations regarding stem memory T cells are outside the scope of the claimed invention, as there is no nexus between the secondary considerations (e.g., such cells’ use in adoptive T cell transfer) and the independent claim, which merely teaches generating iPSCs from stem memory T cells.  In other words, the invention does not actually require any aspect of the secondary considerations.  Furthermore, Nakauchi also teaches inducing IPSCs from naïve T cells, which have even more plasticity and potentially more persistence in organisms after adoptive T cell transfer given that naïve T cells are even less differentiated than stem memory T cells.  Therefore, Applicant’s secondary considerations likely would not have been non-obvious at the effective filing date of the claimed invention, given that inducing less differentiated T cells to IPSCs were also contemplated. 


35 USC § 103
Claim(s) 15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakauchi et al. (E.P. Pat. App. 2,853,590 A1; effective filing date of May 22, 2013; of record in IDS) and Flynn et al. ("Stem memory T cells (TSCM)—their role in cancer and HIV immunotherapies", epub 07/18/2014, Clinical and Translation Immunology 3, p. 1-7), as applied to claims 9, 11, and 14 above, in further view of Themeli et al. ("Generation of tumor-targeted human T lymphocytes from induced pluripotent stem cells for cancer therapy", Nature Biotechnology 31(10), 2013).
The teachings of Nakauchi and Flynn have been set forth supra.
Regarding claim 15, Themeli teaches a method of creating induced pluripotent stem cells from T cells by transducing such T cells with retroviral vectors encoding two of the reprogramming factors KLF4, SOX2, OCT-4, and C-MYC (p. 2, para 3).  Themeli also teaches that the T cells are peripheral blood T lymphocytes, which under the broadest reasonable interpretation of the phrase “T cell subset” are a subset of T cells, given that they are a specified type of T cell distinguishable from differing populations of T cells (p. 2, para 3).  Themeli also teaches a method of differentiating the iPSCs created by its method into cells of the T lineage (p. 2, para 3).  Themeli also teaches that the method includes the formation of embryoid bodies (p. 2, para 3).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of differentiating induced pluripotent stem cells derived from a T cell subset to T cells taught by Nakauchi to also comprise forming embryoid bodies based on Themeli.  Themeli teaches that a method of differentiating induced pluripotent stem cells derived from a T cell subset to T cells can also comprise forming embryoid bodies, and one of ordinary skill in the art would have been motivated to modify the method of differentiating induced pluripotent stem cells derived from a T cell subset to T cells taught by Nakauchi to also comprise forming embryoid bodies based on Themeli because Themeli teaches that T-iPSCs (i.e., induced pluripotent cells derived from T cells) can be made to form embryoid bodies, and both Themeli and Nakauchi are directed to a method of differentiating induced pluripotent cells derived from a T cell subset to T cells.
	 One skilled in the art would have a reasonable expectation of modifying the method of differentiating induced pluripotent stem cells derived from a T cell subset to T cells taught by Nakauchi 

Regarding claim 27, Themeli also teaches that the induced pluripotent cells of its method can be transduced with a chimeric antigen receptor expressing vector (abstract; p. 2, para 3), and that this creates a T cell expressing the CAR, as evidenced by its binding to cells expressing the relevant antigen (p. 3, para 2).

Response to Arguments (103)
Applicant argues that Themeli is flawed because it does not teach deriving IPSCs from a stem memory T cell or a cell that express the markers of a stem memory T cell (Remarks, p. 8, para 3).
Applicant’s argument has been considered, but it is not persuasive
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Themeli does not teach inducing IPSCs from stem memory T cells, Nakauchi, in view of Flynn, does teach this limitation.  Themeli was cited to provide evidence that a method of inducing IPSCs from T cells could also comprise forming embryoid bodies.  And since Themeli, like Nakauchi, also teaches a method of inducing IPSCs from T cells, one of ordinary skill in the art would have consulted both references in devising methods for inducing IPSCs from T cells.

35 USC § 103
s) 13 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakauchi et al. (E.P. Pat. App. 2,853,590 A1; effective filing date of May 22, 2013; of record in IDS) and Flynn et al. ("Stem memory T cells (TSCM)—their role in cancer and HIV immunotherapies", epub 07/18/2014, Clinical and Translation Immunology 3, p. 1-7), as applied to claims 9, 11, and 14 above, in further view of Themeli et al. ("Generation of tumor-targeted human T lymphocytes from induced pluripotent stem cells for cancer therapy", Nature Biotechnology 31(10), 2013).
Regarding claims 13 and 28-29, Nakauchi teaches a method of differentiating an induced pluripotent stem cell to a differentiated cell, wherein the differentiated cell is a T cell (para [0001].  Nakauchi also teaches that the induced pluripotent stem cell has been induced from a T cell (para [0001], [0013]).  Nakauchi also teaches that the T cell from which the induced pluripotent stem cell is derived can be from a specific T cell subset (para [0029]).  Nakauchi also teaches that this subset can be, for example, a naïve T cell, a central memory T cell, or an effector memory T cell (para [0029]).  Nakauchi further teaches that the cell can be T cells that are known to be CD4/CD8 double-positive (i.e., CD4+/CD8+) (para [0028]).
Flynn teaches that stem memory T cells are CD4+/CD8+ (abstract).  Flynn also teaches that stem memory T cells fall between naïve T cells and effector/central memory T cells in the differentiation process (i.e., naïve T cells differentiate into stem memory T cells and then the latter differentiate into effector or central memory T cells) (Fig. 3).
Themeli teaches a method of creating induced pluripotent stem cells from T cells by transducing such T cells with retroviral vectors encoding two of the reprogramming factors KLF4, SOX2, OCT-4, and C-MYC (p. 2, para 3).  Themeli also teaches that the T cells are peripheral blood T lymphocytes, which under the broadest reasonable interpretation of the phrase “T cell subset” are a subset of T cells, given that they are a specified type of T cell distinguishable from differing populations of T cells (p. 2, para 3).  
Themeli further teaches that the differentiated cells of the T-cell lineage comprise a group of CD3+ cells of the effector memory lineage and also more naïve (i.e., less differentiated) CD3+ T cells expressing both CD45RA and CD62L (p. 4, para 1).
Flynn teaches that stem memory T cells inherently express CD8, CD45RA, CD62L, CCR7, and CD95 (p. 2, Table 1; p. 2, col 2, The use of TSCM in adoptive immunotherapy).
While Themeli does not state ipsis verbis that the differentiated cells are stem memory T cells, Themeli does teach that T cells differentiated from IPSCs make up a range of T cells from memory effector T cells to cells expressing naïve T cell markers (i.e., CD45RA and CD62L) that are not expressed in fully differentiated memory effector T cells, meaning that the un-fully differentiated T cells of Themeli are either naïve T cells, stem memory T cells, or both.  Given that Flynn teaches that T cells expressing CD45RA and CD62L are either naïve T cells or stem memory T cells, one of ordinary skill in the art would have recognized that the T cells induced from IPSCs of Themeli were either naïve T cells, stem memory T cells, or a combination of both.  However, in the case that the group of cells produced from IPSCs were a range of T cells ranging from fully-differentiated effector T cells to naïve T cells, stem memory T cells would also have naturally been present, given that they fall between effector T cells and naïve T cells in the differentiation hierarchy of T cells (see Flynn, Fig. 3).  Therefore, one of ordinary skill in the art would have recognized that the cell population produced from IPSCs of Themeli would have either been a combination of effector memory T cells and stem memory T cells or a combination of effector memory T cells, naïve T cells, and stem memory T cells (which fall in between the latter two).
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.R./Examiner, Art Unit 1633                                                                           

/KEVIN K HILL/Primary Examiner, Art Unit 1633